NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          AUG 1 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

FERNANDO ARNULFO TREJO, III,                     No. 13-16134

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01803-NVW

  v.
                                                 MEMORANDUM*
JOHN WOHLER,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Fernando Arnulfo Trejo, III, an Arizona state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Trejo failed

to raise a genuine dispute of material fact as to whether Wohler was deliberately

indifferent by changing Trejo’s medication, and then re-prescribing Trejo’s

original medication six months later due to the side effects of the new medication.

See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (a prison official is deliberately

indifferent only if he or she “knows of and disregards an excessive risk to inmate

health”); Toguchi, 391 F.3d at 1058-60 (neither a difference of opinion concerning

the course of treatment nor negligence in treating a medical condition amounts to

deliberate indifference); Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (a

plaintiff “must show that the course of treatment the doctor[] chose was medically

unacceptable under the circumstances”).

      The district court did not abuse its discretion by denying Trejo’s application

for appointment of counsel because Trejo failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and requirement of “exceptional circumstances” for

appointment of counsel).

      We do not consider arguments and allegations raised for the first time on


                                          2                                   13-16134
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         3                                  13-16134